OPINION — AG — ** OKLAHOMA TOURISM AND RECREATION DEPARTMENT — PURCHASE OF LAND ** UNDER 74 Ohio St. 356.2 [74-356.2] THE OKLAHOMA TOURISM AND RECREATION DEPARTMENT MAY USE APPROPRIATED FUNDS FOR THE PURPOSE OF BUYING ADDITIONAL LANDS FOR TALIMENA STATE PARK. THE STATUTES FURTHER PROVIDE THAT LANDS LEGALLY OBTAINED IN OTHER AREAS WHICH ARE ADJOINING TO TALIMENA STATE PARK. (PURCHASE, LEASE, AUTHORITY, JURISDICTION, REAL PROPERTY) CITE: 74 Ohio St. 1801 [74-1801], 74 Ohio St. 1101 [74-1101], 74 Ohio St. 356.2 [74-356.2], 74 Ohio St. 351 [74-351](B) (DONALD B. NEVARD)